DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This action is responsive to the amendment dated 10/1/2021.  Claims 1-20 remain pending.  The previous 112a rejections have been withdrawn due to applicant’s amendment.  The previous 112b rejection for claim 6 has been withdrawn due to applicant’s amendment to claim 1.  Claim 1 is now considered a genus to both the diamond pattern and offset brick pattern due to the amendment to recite the channels intersect instead of extending at an oblique angle.  The new ground(s) of rejection below have been presented due to applicant’s amendment.  This action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (U.S. 2004/0004203) in view of Odendahl et al. (U.S. 3,252,480) and Denga (DE4239767A1) (foreign document and machine translation included herewith and referred to below).
Smith discloses a fluid flow control device, comprising: a valve seat (the inner surfaces of the body 32) having an interior wall (the inward facing walls); and a plug (46, 48) having a cylindrical body, the cylindrical body extending along a longitudinal axis and having an exterior sidewall (as shown in figs. 3 and 4), the valve seat situated around the plug (as shown in figs. 3 and 4), the plug comprising: at least one first channel (44) extending along the exterior sidewall; and a plug head (the larger diameter portion near numeral 46 in fig. 3) positioned proximate ends of the at least one first channel (near the upper end of the channel 44), wherein: the at least one first channel is spaced from the plug head along the longitudinal axis of the cylindrical body (as shown in figs. 3 and 4); in an open position, the plug head 
Smith does not appear to disclose at least one second channel extending along the exterior sidewall that has similar positioning to the first channel and extends such that the first and second channels intersect at an entrance to the at least one first channel and the at least one second channel proximate the plug head or, in a closed position, the plug head is in abutment with the valve seat to define a seal that physically interrupts fluid communication between the plug and the valve seat such that the plug head is partially unseated from the valve seat where the at least one first channel and the at least one second channel provides a path for a fluid to flow between the exterior sidewall of the plug and the interior wall of the valve seat.
Odendahl teaches that it was known in the art to have a tapered plug (2) the seats on a tapered seat (3) when closed (fig. 1) such that a channel provides a flow path for fluid between the exterior sidewall of the plug and the interior wall of the valve seat (when unseated).
As Smith suggests an alternative but not depicted embodiment where a shoulder contacts a seat to stop the fluid flow (para. 25), would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith such that the plug is tapered and seated on the tapered seat when in the closed position and forms a path for fluid to flow between the exterior sidewall of the plug and the interior sidewall of the valve seat as taught by 
Denga teaches it was known in the art to have a plug with multiple channels (24a, 24b, 24c) that intersect at an entrance to the at least one first channel and second channel proximate the plug head (proximate 28).
As Smith suggests the use of additional channels to the channels shown in the figures (paragraph 26), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the channels of Odendahl by having multiple channels (including first and second channels) that intersect at an entrance of the first and second channels as taught by Denga in order to allow for a greater range of metered flow and provide a built in redundancy in case one or more of the channels get clogged.
	Regarding claim 15, Smith as modified further discloses wherein at least one of the at least one first channel and the at least one second channel exhibits a substantially constant depth (seen at least in portions of the channels in Smith in as much as the applicant’s channels 206 in the valve shown in fig. 2 are constant depths at portions but then appear to reduce in depth toward the tapered plug).
Regarding claim 16, Smith as modified further discloses wherein the plug head comprises a tapered surface positioned to contact and seal with the valve seat in the closed position (as taught above by Odendahl).
Regarding claim 17, Smith as modified further discloses wherein the at least one first channel and the at least one second channel intersect at least one additional channel in the cylindrical body (as taught above by Denga, see fig. 1 of Denga showing multiple channel intersections).


Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.
On page 9, the applicant argues that multiple grooves would disrupt the ability of Smith to finely adjust the amount of fluid.  The examiner respectfully disagrees, as fine adjustment would still be able to be made by the reciprocation of the valve to varying degrees of openness.  Further, paragraph 26 of Smith discusses the addition of more than one metering groove. 
With respect to the applicant’s arguments about the intersection of the channels at an entrance proximate the plug head, this new limitation has been taught by Denga above.

Allowable Subject Matter
Claims 1-11 and 18-20 are allowed.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the amendments to claim 1, in combination with previously recited limitations in claim 1, have overcome the previous art rejections of record.  In particular, the annular opening being open in an axial direction where the interior wall of the seat ring is separated from the sidewall of the plug to enable fluid to travel between the sidewall of the cylindrical body and the interior wall of the seat ring with the tapered flange configured to abut an axially outermost portion of the seat ring in a seated position that encloses the annular opening.  References such as Odendahl et al. (applied above) are not seen to read on the limitations of claim 1 (and similar limitations in claim 13) as the tapered seat is not seen to have an axial end that comprises an annular opening that is open in the axial direction where the interior wall of the seat ring is separated from the sidewall of the plug.  Odendahl is further not seen to have the flange .
Claim 18 has been further considered.  Since claim 18 includes the limitations of the annular opening being open in an axial direction where the interior wall of the seat ring is separated from the sidewall of the plug to enable fluid to travel between the sidewall of the cylindrical body and the interior wall of the seat ring, claim 18 is now found to be allowable.  For similar reasons, claim 13 is now objected to.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753